DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“contact assembly” in claim 7 (note “assembly” is the generic placeholder and “contact” is the functional limitation) interpreted as an electrically conductive body, such as conductive pins, a conductive body with a plurality of protrusions, or an electrical connection capable of applying an axial force, [0032-0033] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle (prev. presented US 6033852) in view of Spencer (prev. presented US 2011/0266924) and US Patent Application Publication 2004/0051595 of Yoshimine et al., hereinafter Yoshimine.
Regarding claim 1, Andle teaches a resonant process monitor (abstract) comprising a frame (upper portion of stainless steel enclosure Fig 1A, 2), wherein the frame comprises a first opening (the upper portion has a first opening that contacts the grounded electrode, see Fig 1A, 2); a resonant body sealing the first opening of the 
Regarding claim 6, Andle demonstrates a hermetically sealed cavity (col 6, ln 20-25). Additionally, Spencer teaches the cavity (20) is hermetically sealed [0033] (note this teaches it prevents gasses from entering).
Regarding claim 7, Andle teaches a contact assembly (conductive body) extending from the back plate to the second electrode wherein an axial force along the contact assembly is applied to the second electrode (see positive electrical contact Fig 1A and input and output in Fig 2). Additionally, Spencer teaches contact spring 6 which provides a light axial force [0034-0035]. Spencer teaches the spring to not significantly constrain the vibration of the piezoelectric element [0035].
Regarding claim 8, the combination remains as applied to claim 7. The combination fails to teach the axial force. Spencer does teach the force should be minimized to not significantly constrain the vibration of the piezoelectric element [0035]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to optimize to minimize the force of the axial force to be less than 10N because Spencer teaches the force should be minimized to avoid constraining vibration of the resonant sensor (piezoelectric). This is a result effective variable because the constraint of the vibration will affect the sensitivity of the sensor.
Regarding claim 9, the combination remains as applied to claim 7 above. In both Andle and Spencer, as applied, the contacts or the spring secure the first electrode against the frame. (Note that for Spencer it is disclosed that the o-ring 10 may be omitted [0033]).
Regarding claim 12, the resonant body of Andle is quartz (col 3, ln 35-40). Spencer also teaches the resonant body is quartz [0049].
Claims  2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer and Yoshimine as applied to claim 1 above, and further in view of Rivas (prev. presented US 2017/0120242).
Regarding claim 2 and 3, Andle in view of Spencer  and Yoshimine remains as applied to claim1. The combination fails to teach a barrier layer, wherein the barrier layer is an etch resistant coating. Andle does teach selective films (col 6, ln 15-20) or different films (col 6, ln 40-45) may be employed and teaches a metal oxide may be included (col 5, ln 35-40) or a corrosion resistant film (col 5, ln 60-65), but fails to specifically teach these include etch resistant coating. In the same field of endeavor of resonant sensors (abstract), Rivas teaches layers 34 and 32 are formed over upper electrode 28 of the resonant senor [0071], [0057]. Rivas does not identify these as etch resistant coatings, but does teach they include aluminum oxide (layer 32) [0071],[0057] and hafnium oxide (layer 34) [0071]. These are the barrier layer materials of claim 3. Therefore, these layers are inherently an etch resistant coating. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Andle to include one or both of these films over the electrode because Andle teaches additional films may be used (cited portions of col 5 and 6 above) and because Rivas teaches these films protect the electrode material from corrosion or damage [0055].
Regarding claim 11, Rivas teaches the barrier layer hermetic layer (32) is in a range 5 to 150 nm thick [0056] and the interface layer is in a range of 5-15 nm thick [0056]. This represents a maximum thickness of 165 nm or 0.165 micrometers which is less than 200 micrometers. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the thickness of the layers as taught by Rivas because Rivas teaches these ranges provide the desired protection.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer and Yoshimine as applied to claim 1 above, and further in view of Haskell (prev. presented US 2010/0052470).
Regarding claim 10, the combination remains as applied to claim 10. Andle teaches the first electrode is grounded and contacts the frame (Fig 1A, 2) (col 4, ln 5-30 and ln 50-65), but fails to teach it is bonded or diffusion bonded to the frame (stainless steel enclosure) because Andle is silent as to how or if the structures are connected. In the same field of endeavor of resonant sensors (abstract), Haskell teaches that the grounded electrode is melted or diffusion bonded to join structures and provide sufficient conduction to serve as the grounded electrode [0060]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Andle to include the teaching of Haskell to bond and to diffusion bond the upper grounded electrode to the frame because Andle has taught they should be contacted to have a grounded structure and Haskell has taught that a grounded structure electrical connection is formed by bonding and diffusion bonding. While the prior art as applied has taught diffusion bonding, it is noted that diffusion bonding appears to represent a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). If applicant has support that the diffusion bonding provides a different product .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer and Yoshimine as applied to claim 1 above, and further in view of Van Dyke (prev. presented US 2842687).
The combination remains as applied to claim 1 above, Andle teaches the first electrode is grounded (Fig 1A, 2) and teaches an electrical circuit is used between the electrodes  (Fig 1B) (col 4, ln 5-30). Andle fails to teach this is a frequency bridge but teaches it is for targeting a narrow band of frequencies near the resonant frequency. Van Dyke teaches the measurement is near the resonant frequency by using a frequency bridge between the electrodes (col 2, ln 25-50). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Andle to use the frequency bridge of Van Dyke for maintaining measurement near the resonant frequency because Van Dyke teaches this is a functional alternative circuit for the same purpose of remaining in the desired near resonant frequency range.
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer, Hudson (prev. presented US 2006/0216406), and Yoshimine.
Regarding claim 14, Andle teaches a resonant process monitor (abstract) comprising a frame (upper portion of stainless steel enclosure Fig 1A, 2), wherein the frame comprises a first opening (the upper portion has a first opening that contacts the grounded electrode, see Fig 1A, 2); a resonant body sealing the first opening of the 
Regarding claim 17, the combination remains as applied to claim 14 above. Hudson teaches the resonant sensor (quartz crystal microbalance) is integrated into a wall of the chamber (Fig 6).
Claims  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer, Hudson, and Yoshimine as applied to claim 14 above, and further in view of Rivas.
Regarding claim 15, Andle in view of Spencer and Hudson remains as applied to claim 14. The combination fails to teach a barrier layer, wherein the barrier layer is an etch resistant coating. Andle does teach selective films (col 6, ln 15-20) or different films (col 6, ln 40-45) may be employed and teaches a metal oxide may be included (col 5, ln 35-40) or a corrosion resistant film (col 5, ln 60-65), but fails to specifically teach these include etch resistant coating. In the same field of endeavor of resonant sensors .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer, Hudson, and Yoshimine as applied to claim 14 above, and further in view of Roche (prev. presented US 2006/0171848).
Regarding claim 16, the combination remains as applied to claim 14 above. Hudson provides a teaching of the sensor integrated into the chamber wall but fails to teach in the edge ring. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include the sensor in the edge ring because this represents a mere rearrangement of parts to allow monitoring of a different surface of the chamber. Further, addressing the same problem of monitoring during plasma processing (abstract), Roche teaches that a sensor) is integrated into the focus (edge) ring [0041] as an alternative to or along with sensors in other locations of the chamber [0041]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination to include the teaching of Roche of positioning a sensor in the focus (edge) ring because .
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer, Rivas, and Yoshimine.
Regarding claim 18, Andle teaches forming a resonant process monitor by bringing a first electrode (ground electrode) on a resonant body (piezoelectric crystal) into contact with a frame (stainless steel enclosure) wherein the resonant body seals a first opening in the frame (Fig 1A and col 3, ln 30-45 and col 5, ln 50-65); bringing a first end of a contact assembly into contact with a second electrode on the resonant body (lower electrode Fig 1A or lower electrodes Fig 2, col 3, ln 30-45 and col 4, ln 54-67), the second end of the contact assembly is supported by a back structure (Fig 1A, 2). Andle fails to teach the back plate and fails to teach securing it to a second opening of the frame to define a cavity and fails to teach forming a barrier layer. It is noted that Andle demonstrates the stainless steel enclosure has a lower surface and cavity (see Fig 1A, 2) but fails to disclose this lower surface was a back plate that seals a second opening of the frame and is mechanically coupled to the frame. Initially, it is noted that this would have been an obvious modification to a person of ordinary skill in the art at the time the invention was filed because the demonstrated enclosure, which is drawn as a single body, would be unable to have the piezoelectric crystal and grounded electrode inserted into the cavity without having a portion of the enclosure be removable for assembly. Additionally, in the same field of endeavor of resonant sensors (abstract piezoelectric sensor), Spencer teaches that the enclosure includes a cap (5 in Fig 3 and 
Regarding claim 20, the combination remains as applied to claim 18 above. Rivas teaches the barrier layer is formed by ALD or CVD [0049].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andle in view of Spencer, Rivas, and Yoshimine as applied to claim 18 above, and further in view of Haskell.
Regarding claim 19, the combination remains as applied to claim 18. Andle teaches the first electrode is grounded and contacts the frame (Fig 1A, 2) (col 4, ln 5-30 and ln 50-65), but fails to teach it is bonded or diffusion bonded to the frame (stainless . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 9978621, hereinafter ‘621, in view of Spencer and Yoshimine. 
Claim 1 of ‘621 includes all the limitations of instant claim 1 except for the back plate sealing a second opening of the frame and mechanically coupled to the frame. In the same field of endeavor of resonant sensors (abstract piezoelectric sensor), Spencer 
Regarding claim 6, Spencer teaches the cavity (20) is hermetically sealed [0033] (note teaches prevents gasses from entering.
Regarding claim 7, Spencer teaches contact spring 6 which provides a light axial force to provide contact to the lower electrode [0034-0035]. Spencer teaches the spring to not significantly constrain the vibration of the piezoelectric element [0035]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claim 1 of ‘621 to include the axial contact with the spring because claim 1 requires the electrode but doesn’t recite how contact is made and Spencer teaches successful results for contact with the spring.
Regarding claim 8, the combination remains as applied to claim 7. The combination fails to teach the axial force. Spencer does teach the force should be minimized to not significantly constrain the vibration of the piezoelectric element [0035]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to optimize to minimize the force of the axial force to be less than 10N because Spencer teaches the force should be minimized to avoid constraining vibration of the resonant sensor (piezoelectric). This is a result effective variable because the constraint of the vibration will affect the sensitivity of the sensor.
Regarding claim 9, the combination remains as applied to claim 7 above. In Spencer, as applied, the contacts secure the first electrode against the frame. (Note that for Spencer it is disclosed that the o-ring 10 may be omitted [0033]).
Claim 10 of ‘621 recites the limitations of instant claim 12 and claim 11 of ‘621 recites the limitations of instant claim 13.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Andle and Spencer fails to teach the amended limitation regarding the isolation between the frame and the back plate (reply p11-12). This is moot in view of the new grounds of rejection including the Yoshimine reference to render obvious insulating the structures from each other. The double patenting rejection has been updated to reflect this also. Therefore, the arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2012/0206545 demonstrates a piezoelectric frame with insulation between components of the frame (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716